Citation Nr: 1206474	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 30, 2005, for the award of a 10 percent evaluation for service-connected residuals of a left ring finger fracture.

2.  Entitlement to an effective date prior to December 30, 2005, for the award of a 10 percent evaluation for service-connected residuals of a left middle finger fracture.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left ring finger fracture.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee degenerative joint disease with scar.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 1987. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in June 2006 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the matter was transferred to the Chicago, Illinois, during the pendency of the appeal.   

In September 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The Veteran indicated his desire to be unrepresented during his September 2011 Board hearing.

The issues of whether there was clear and unmistakable error (CUE) in the June 1994 rating decision that granted entitlement to service connection and assigned a noncompensable rating for residuals of a left ring finger fracture as well as whether there was CUE in the June 1994 rating decision that granted entitlement to service connection and assigned a noncompensable rating for residuals of a left middle finger fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Parenthetically, the Board notes that the Court has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  As such, the Board will proceed with its adjudication of the earlier effective date appeals.

The issues of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left ring finger fracture and entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee degenerative joint disease with scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record includes no factually ascertainable evidence demonstrating that a 10 percent rating for the Veteran's service-connected residuals of a left ring finger fracture was warranted prior to December 30, 2005; and, there is no evidence of any earlier pending formal or informal claim.

2.  The record includes no factually ascertainable evidence demonstrating that a 10 percent rating for the Veteran's service-connected residuals of a left middle finger fracture was warranted prior to December 30, 2005; and, there is no evidence of any earlier pending formal or informal claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 30, 2005, for the assignment of a 10 percent rating for service-connected residuals of a left ring finger fracture have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date prior to December 30, 2005, for the assignment of a 10 percent rating for service-connected residuals of a left middle finger fracture have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in January 2006 and May 2007.  The pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

In a June 2006 rating decision, the RO awarded the Veteran a 10 percent rating for the Veteran's service-connected residuals of a left ring finger fracture and a 10 percent rating for the Veteran's service-connected residuals of a left middle finger fracture, each effective December 30, 2005.  He filed a notice of disagreement with the assigned effective dates in August 2006 but withdrew it in September 2006.  However, in a March 2007 statement (filed within one year of notification of the June 2006 rating decision), he again sought an earlier effective date for his service-connected left finger disabilities.  In a November 2007 rating decision, the RO granted earlier effective dates for service connection for residuals of left middle and ring finger fractures based on clear and unmistakable error.  Noncompensable ratings were therefore assigned for the service-connected residuals of left middle and ring finger fractures effective February 23, 1994.  It also denied entitlement to earlier effective dates for the 10 percent ratings for his service-connected residuals of a left middle and ring finger fractures.  The Veteran appealed the assignment of the effective dates for the 10 percent ratings for his service-connected residuals of left middle and ring finger fractures.

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective dates for the awards listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted multiple written statements discussing his contentions as well as testified at a Board hearing in front of the undersigned in September 2011.  

The Board notes that records in the claims files indicate that the Veteran may have applied for benefits from the Social Security Administration (SSA) in 1998 based on a psychiatric condition.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claims.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, there is no specific indication that the Veteran is actually in receipt of benefits from SSA.  The Board also notes that the Veteran has not indicated that any SSA records, if they even exist, would be relevant to his earlier effective date claims.  His alleged claim for entitlement to SSDI stemmed from psychiatric problems not the disability of his fingers.  The Board finds that it is able to proceed without any additional development in this respect. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('"duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

Consequently, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Laws and Regulations

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable".  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Veteran's left middle finger fracture residuals are rated as noncompensable from February 23, 1994, and as 10 percent from December 30, 2005, pursuant to Diagnostic Codes 5226-5003.  The Veteran's left ring finger fracture residuals are rated as noncompensable from February 23, 1994, and 10 percent from December 30, 2005, pursuant to Diagnostic Codes 5227-5003. 

The hyphenated diagnostic code indicates that ankylosis of the long or ring finger, under Diagnostic Codes 5226 and 5227, respectively, are the service-connected disorders, and arthritis, under Diagnostic Code 5003, is the residual condition. 38 C.F.R. § 4.27 (2011).

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (2011). 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5226, a 10 percent disability rating is warranted for unfavorable or favorable ankylosis of the long finger.  Under Diagnostic Code 5227, a maximum noncompensable evaluation is warranted for favorable or unfavorable ankylosis of either the major or minor right or little finger.  Note: Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5227 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1). 

Factual Background and Analysis

The Veteran has asserted that the effective dates for his 10 percent ratings for service-connected residuals of left middle and ring finger fractures should go back to 1994.

Historically, the Veteran submitted a claim for entitlement to service connection for residuals of left middle and ring finger fractures in February 1994.  The RO granted entitlement to service connection and assigned noncompensable ratings for residuals of left middle and ring finger fractures, each effective April 8, 1994, in a June 1994 rating decision.  

The RO received a claim for entitlement to increased evaluations for residuals of left middle and ring finger fractures on December 30, 2005.  

A June 2006 VA hand examination showed findings of degenerative joint disease of the left middle and ring fingers with limitation of motion. 

In a June 2006 rating decision, the RO awarded 10 percent ratings for the Veteran's residuals of left middle and ring finger fractures, each effective December 30, 2005 (date of the increased ratings claims).  

He filed a notice of disagreement (NOD) with the assigned effective dates in August 2006 but withdrew it in September 2006.  However, in a March 2007 statement (filed within one year of notification of the June 2006 rating decision), he again sought an earlier effective date for his service-connected left finger disabilities.  

In a November 2007 rating decision, the RO granted earlier effective dates for service connection for residuals of left middle and ring finger fractures based on clear and unmistakable error.  Noncompensable ratings were therefore assigned for the service-connected residuals of left middle and ring finger fractures effective February 23, 1994 (date of service connection claims).  The RO also denied entitlement to earlier effective dates for the 10 percent ratings for his service-connected residuals of a left middle and ring finger fractures.  The Veteran appealed the assignment of the effective dates for the 10 percent ratings for his service-connected residuals of left middle and ring finger fractures in a March 2008 statement.

In the December 2008 statement of the case, the RO again found that entitlement to earlier effective dates prior to December 30, 2005, for 10 percent evaluations for service-connected residuals of left middle and ring finger fractures were not warranted. 

In his January 2009 substantive appeal as well as during his September 2011 hearing, the Veteran indicated that he suffered from arthritis prior to 2005 and that his current left middle and ring finger symptoms were the same as they were in 1994, to include stiffness, joint pain, loss of motion, and arthritis.

The Board has carefully reviewed all of the evidence of record, but finds that entitlement to effective dates prior to December 30, 2005, is not warranted for the assigned 10 percent ratings for the service-connected residuals of left middle and ring finger fractures.

First, no correspondence was received between June 1994 and June 1995 that could be construed as a notice of disagreement with the June 1994 rating decision.  There is also no indication that evidence was received within the relevant one year period following the June 1994 rating decision that would be considered new and material under 38 C.F.R. § 3.156(b) to the ratings assigned.  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  The Veteran does not contend otherwise.  The June 1994 rating decision that assigned non-compensable ratings for residuals of left middle and ring finger fractures became final.

Next, there is no evidence of any earlier pending formal or informal claims for increased ratings for service-connected residuals of left middle and ring finger fractures between the June 1994 rating decision that granted service connection, and assigned the noncompensable ratings, and the December 30, 2005, claims for increased ratings.  There is no argument to the contrary.  The Board finds that the earliest date of receipt for the current pending increased rating claims for service-connected residuals of left middle and ring finger fractures by the RO would be on December 30, 2005.  

Further, based upon the evidence of record, the Board finds no factually ascertainable evidence demonstrating that an increased rating for either of the Veteran's service-connected left finger disabilities was warranted prior to December 30, 2005, as there was no evidence pertaining the Veteran's left middle and ring finger disabilities added to the record in the year prior to when his current claims were received in December 2005. 

In this case, the date of the earliest pending claims for the specified benefits was December 30, 2005.  Evidence of record clearly showed that entitlement to 10 percent ratings for service-connected residuals of left middle and ring finger fractures did not arise until after the receipt of these claims.  For the foregoing reasons, the record does not provide a basis for assignment of effective dates earlier than December 30, 2005, for the assigned 10 percent ratings for the service-connected residuals of left middle and ring finger fractures.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an effective date prior to December 30, 2005, for the award of a 10 percent evaluation for service-connected residuals of a left ring finger fracture, is denied.

Entitlement to an effective date prior to December 30, 2005, for the award of a 10 percent evaluation for service-connected residuals of a left middle finger fracture, is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left ring finger fracture and entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee degenerative joint disease with scar is warranted.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  

In a June 2006 rating decision, the RO granted entitlement to service connection and assigned an initial 10 percent evaluation for right knee degenerative joint disease with scar.  The RO also assigned a 10 percent evaluation for the Veteran's service-connected left ring finger fracture residuals.  In a statement received in July 2006, the Veteran expressed disagreement with the RO's assigned evaluations for his service-connected right knee and left ring finger disabilities.  A September 2006 statement clarified his intent to pursue these issues.  Thus, the Board finds that the Veteran's July 2006 statement is accepted as a timely NOD with the June 2006 rating decision on those issues.  38 C.F.R. §§ 20.201, 20.302(a) (2011). Consequently, these matters will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran a SOC addressing the matters of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left ring finger fracture and entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee degenerative joint disease with scar.  The Veteran is hereby informed a timely and adequate substantive appeal must be submitted as to these issues for the issues to be before the Board on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


